Citation Nr: 1512564	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-29 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, to include as due to military sexual trauma (MST).

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder, claimed as acne.

4.  Entitlement to service connection for a skin disorder, claimed as acne, to include as secondary to an acquired psychiatric disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gynecological disorder, claimed as residuals of dilation and curettage (D&C).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and a registered Nurse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to May 1991, followed by reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned via video-teleconference from the Seattle RO in September 2014.  A transcript is contained in the record.  Additional evidence with a waiver of AOJ review was submitted at the hearing.

The issue of entitlement to service connection for an acquired psychiatric disorder was expanded to include as due to MST to properly reflect the Veteran's testimony.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system revealed the hearing transcript and documents that were reviewed along with the physical claims file.   

The issues of entitlement to service connection for an acquired psychiatric disorder, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a nervous condition, also claimed as bipolar disorder, was previously denied in a July 2003 rating decision.  The Veteran did not appeal this rating to the Board.   

2.  The evidence received since the July 2003 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's service connection claim for acne was previously denied in a September 2001 rating decision.  The Veteran did not appeal this rating to the Board.   

4.  The evidence received since the September 2001 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.   

5.  The Veteran's service connection claim for a disorder characterized by vaginal bleeding and sexually transmitted disease was previously denied in a July 2003 rating decision.  The Veteran did not appeal this rating to the Board.  

6.  The evidence received since the July 2003 RO decision is new but cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).
 
2.  Since the July 2003 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The September 2001 rating decision denying service connection for acne is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).
 
4.  Since the September 2001 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a skin disorder; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The July 2003 rating decision denying service connection for a disorder characterized by vaginal bleeding and sexually transmitted disease is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).
 
6.  Since the July 2003 RO rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for a gynecological disorder, claimed as residuals of dilation and curettage; and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board is reopening the Veteran's claims seeking service connection for an acquired psychiatric disorder and for a skin disorder.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA pertaining to the issue of reopening, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

As to the claim seeking service connection for the residuals of dilation and curettage (D & C), the Board notes that the August 2008 VCAA letter did provide notice as to the evidence needed to be considered new and material, although the RO erroneously identified only the claim seeking service connection for a mental disorder, hereinafter referred to as an acquired psychiatric disorder, as the claim that needed to be reopened with new and material evidence.  However, in her September 2014 testimony before the undersigned, the Veteran, who was represented at the hearing, acknowledged that the issue before the Board was whether new and material evidence had been submitted to reopen a claim seeking service connection for a gynecological disorder.  Accordingly, the evidence shows that the Veteran was informed of the evidence needed to reopen a previously denied claim, and had actual knowledge that such requirements pertained to her gynecological disorder claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any failure to specifically notify the Veteran that new and material evidence was required with respect to her gynecological disorder claim is harmless.

The Veteran had a Board Hearing in September 2014 before the undersigned by video-conferencing.  During the hearing, the undersigned engaged in an appropriate discussion with the Veteran, and her representative, on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant at 497-98.

II. New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

A. Acquired Psychiatric Disorder

The Veteran's service connection claim for nervousness was originally denied in a May 1994 rating decision on the basis that her service treatment records were unavailable, there was no evidence of a current diagnosis, and there was insufficient evidence the claimed disorder was either occurred in or caused by service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought service connection for nerves in June 2000.  The RO reviewed contemporary VA treatment reports, both outpatient and clinical, that included assessments of an anxiety disorder and major depressive disorder and that included references to the Veteran having been civilly committed to a private facility in 2001; reserve service treatment records spanning from 1991 to 1993; and partial active duty service treatment records.  In a September 2001 rating decision, service connection for alcohol dependence, continuous, cocaine abuse, by history with depression and anxiety was denied.  The same rating decision also denied service connection for a nervous condition as new and material evidence had not been submitted.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  Id.

In December 2002 the Veteran sought service connection for a nervous condition, claimed as bipolar disorder.  The RO obtained private treatment records from a state facility where the Veteran had received inpatient treatment, VA treatment reports spanning from August 2002 to May 2003, and the complete service treatment reports.  In a July 2003 rating decision, service connection for a nervous condition was denied as the evidence was not new and material.  The RO found there remained insufficient evidence that the Veteran's assessed disorders were incurred or aggravated by service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2007 the Veteran submitted the claim now before the Board, seeking service connection for a mental condition.  Evidence of record received since the July 2003 rating decision includes personal statements and testimony from the Veteran, VA treatment reports from different facilities, and the underlying medical evidence supporting a Social Security Administration disability determination have been added to the record. 

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence includes statements by the Veteran that relates her acquired psychiatric disorder to military service.  Specifically, the Veteran has submitted lay testimony that her psychiatric disorder is related to an in-service sexual assault.  This is evidence is presumed credible, was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's claim is considered reopened.

B.  Skin Disorder

The Veteran's original claim seeking service connection for severe acne was denied in a May 1994 rating decision.  The Veteran had undergone a February 1993 general medical examination which assessed acne; however, the claim was denied as there were no service treatment reports of record and no nexus opinion.  The Veteran did not appeal and the decision became final.  

In a June 2000 claim, the Veteran sought service connection for skin rashes and blotches.  The RO obtained her service treatment reports and contemporary VA treatment reports and denied service connection for acne in September 2001.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).    

The Veteran submitted the claim now before the Board in December of 2007, seeking service connection for a skin condition.  Of record are VA treatment reports from multiple facilities including a June 2009 dermatology consultation.  VA treatment reports dated in 2009 and 2011 assessed pruritus.  A December 2008 psychiatry note included the observation that itching of the skin was a typical response to extreme stress.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence includes current assessments of skin disorders and an opinion by a VA clinician that may relate a skin disorder to a claimed acquired psychiatric disorder.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  Accordingly, the Veteran's claim is considered reopened.

C.  Gynecological Disorder

The Veteran's original claim seeking service connection for residuals, status post-surgery for vaginal bleeding and burning down the back, was submitted following service.  VA afforded her a general VA examination in February 1993 and she reported to the examiner that she undergone D & C surgery in service.  The examiner found only a variant of normal menses and found no evidence of pathology of the genitourinary system.  The RO denied the claim, citing to a lack of service treatment reports and the lack of a diagnosis, in a May 1994 rating decision.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2002, the Veteran submitted a claim seeking service connection for vaginal bleeding.  The RO had obtained her complete service treatment reports that included reports pertaining to a D & C in service in 1991, her personnel records, VA treatment records spanning 2000 to 2001, and private treatment reports from facilities identified by the Veteran, including University Hospital surgery reports dated April 2002.  The VA treatment reports and the private April 2002 surgery reports noted that the Veteran delivered a child in approximately 1997, had a bilateral tubal ligation in 2000, and had another D & C in April 2002 after six months of abnormal uterine bleeding.  In a July 2003 rating decision, the RO denied service connection for vaginal bleeding with burning down back, also claimed as sexually transmitted disease, finding that the evidence did not support that her claimed vaginal bleeding was incurred or aggravated by service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  Id.

The Veteran submitted the current claim in December 2007 seeking service connection for the residuals of D & C.  The RO obtained VA treatment reports from facilities in Jackson, Mississippi, and Seattle, Washington, in addition to the underlying medical evidence for the Veteran's disability determination by the Social Security Administration.  The Veteran testified before the undersigned in September 2014 and reported that the D & C she had undergone in service had rendered her infertile.

The evidence added to the record since the July 2003 rating decision consists entirely of VA treatment reports and statements by the Veteran.  The VA treatment records, to include those that formed the underlying evidence for the Veteran's Social Security Administration disability determination, span from 2003 to July 2014.  These reports included numerous gynecological check-ups.  While these treatment reports added to the claims file are new in the sense that they were not before the RO in 2003, they are not material, as they are cumulative and redundant.

Specifically, the VA reports records added to the claims file do no more than note the Veteran's history of having had one D & C in service and another procedure privately after service.  The records repeat her history of live births, the 2000 bilateral tubal ligation and the history of amenorrhea.  In particular, the January 2008 VA Women's Health Outpatient Note referred to the Veteran's reports about her 11 year old son who remained out of state and continued to live with her uncle.  In November 2009, the Veteran was afforded a VA general examination, as part of a Persian Gulf War self-referral Registry.  The 2009 examiner assessed post-menopausal amenorrhea.  There is no medical evidence of record that has opined that the Veteran's early menopause is related to her in-service D&C.

In light of the fact that whether the Veteran has undergone a D & C in service was never in dispute, the records are cumulative.  Neither do the records added to the file provide any opinions or findings of any causal relationship between any of the Veteran's post-service symptoms or reports and her active service.  Hence, the "new" records are redundant of evidence previously of record in this regard.

Finally, the Veteran testified before the undersigned that she had been infertile since receiving medical treatment in-service.  These statements are presumed credible for the purposes of determing whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  In this case, the Board finds the Veteran's claims to have experienced infertility continuously since military service are inherently incredible.  The evidence of record contains a multitude of references to the Veteran's son, who was born in the late 1990's.  The evidence also shows that the Veteran underwent a bilateral tubal ligation in approximately 2000.  While the Veteran may be currently infertile, the fact that she gave birth to a son in the late 1990's is indisputable evidence she was fertile after separation from service.  In addition, the fact that she underwent a bilateral tubal ligation in 2000 is evidence that she ended her fertility through an elected procedure.  Therefore, the Veteran's statements that she had been infertile ever since military service are inherently incredible.  As such, they are not material evidence.

In light of all of the above, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a gynecological disorder.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a gynecological disorder, claimed as residuals of D & C.  The petition to reopen is denied.


REMAND

While the Board regrets the additional delay, further development is needed for the remanded issues.  

Regarding the claim seeking service connection for an acquired psychiatric disorder, claimed as a nervous condition, additional VCAA notice is also required.  At the hearing, the Veteran testified to a sexual relationship with a superior officer while on deployment in Saudi Arabia.  As this testimony sufficiently related current mental health assessments to service as due to military sexual trauma (MST), additional notice is required as to the evidence that may support such a claim.  

The Board also notes that within the medical evidence underlying the Veteran's 2011 Social Security Administration disability determination were statements by the Veteran that related her current psychiatric disorders to her claimed participation in "combat patrols" and being under "enemy fire" while stationed in Saudi Arabia.  She also reported in May 2009 to a VA clinician that while deployed to Saudi Arabia, she slept wearing a gas mask.  

There are several psychiatric diagnoses of record, including depression and anxiety.  Accordingly, as there are current disabilities, alleged in-service events, and the Veteran's lay testimony of continuous symptoms, an examination is warranted.  See 38 C.F.R. § 3.159(c)(4) (2014).

Regarding the claim for a skin disorder, remand is also required for an examination.  VA records show diagnoses of acne and pruritus in addition to reports of hives and itching.  The Veteran's service treatment reports include a prescription for Benadryl for hives.  She presently reports a skin rash and has had a consultation with a VA dermatologist in June 2009.  Further, a December 2008 psychiatry note included an observation from the clinician that appeared to relate the Veteran's reports of itching to extreme stress.  Accordingly, a VA examination is necessary to determine the nature and etiology of her current skin disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any VA medical reports not currently of record.

2.  Provide all required notice with respect to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a skin disorder, to include notice regarding claims based on in-service personal assult, under 38 C.F.R. § 3.304(f)(5) (2014).

3.  The RO must schedule the Veteran for a VA examination to determine the existence and etiology of any psychiatric disorder found.  The claims folder must be made available to the examiner in conjunction with the examination.  All tests or studies necessary to make this determination must be conducted.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability found was incurred in or aggravated by the Veteran's period of service.  If a diagnosis of PTSD is found to be warranted, the examiner must identify the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  The examiner is informed that the Veteran's claimed stressors include military sexual trauma, participation in "combat patrols" or being under "enemy fire," and sleeping with a gas mask on while in Saudi Arabia.  If the examiner concludes that the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner must explain this finding in light of the previous medical reports which found that the Veteran met the diagnostic criteria for PTSD.  If a diagnosis of a psychiatric disorder other than PTSD is found to be warranted, the examiner must specifically state whether that psychiatric disorder is related to the Veteran's military service.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Schedule the Veteran for a VA examination to ascertain the etiology of any currently diagnosed skin, disorder.  The examiner must review the claims file and should note that review in the report.  Based upon review of the available lay and medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disorder found was incurred in or aggravated by the Veteran's period of service.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disorder found was caused or aggravated by a disability which was incurred in or aggravated by any diagnosed psychiatric disorder.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).



______________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


